Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Applicant’s election without traverse of Group I ( claims 1-17)  in the reply filed on 19 October 2022 is acknowledged.
Claims 18-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 October 2022.
Regarding the species elections:
Applicant’s election without traverse of Species 1G and 2C in the reply filed on 19 October 2022 is acknowledged. However, comprehensive examination of the elected claims encompasses all recited species. Therefore, these species are rejoined to the elected species and the previous species election requirements are withdrawn.
Claims 1-17 are pending and under examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 11,352,668
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,352,668.
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:

Instant claim 1 recites a method comprising: loading degradable hydrogel beads onto a substrate under conditions sufficient for capture of the degradable hydrogel beads on a surface of the substrate, wherein each degradable hydrogel bead comprises (i) a copy of at least one sequencing library, or (ii) encapsulated genetic material, and the method further comprises preparing at least one sequencing library in each of a plurality of captured degradable hydrogel beads; loading a liquid diffusion barrier onto the substrate that surrounds the hydrogel beads; 
and degrading the captured hydrogel beads in the presence of the liquid diffusion barrier to substantially inhibit diffusion of the at least one sequencing library beyond a diameter of the corresponding hydrogel bead and to allow transport and seeding of the at least one sequencing library to the surface of the substrate in relatively close proximity of a footprint of the corresponding hydrogel bead.
 Furthermore, instant claims 16 and 17, which depend from instant claim 1, require the substrate is a flow cell.


 	Claim 1 of U.S. Patent No. 11,352,668 recites a method comprising : 
loading degradable hydrogel beads onto a sequencing flow cell under conditions sufficient for capture of the degradable hydrogel beads on a surface of the sequencing flow cell, 
wherein: the degradable hydrogel beads contain sequencing libraries prepared from encapsulated genetic material; or the degradable hydrogel beads contain encapsulated genetic material, and the method further comprises preparing sequencing libraries in the captured degradable hydrogel beads from the genetic material; loading a liquid diffusion barrier onto the sequencing flow cell that surrounds the hydrogel beads; and degrading the captured hydrogel beads in the presence of the liquid diffusion barrier to substantially inhibit diffusion of the sequencing libraries beyond a diameter of the corresponding hydrogel bead and to allow transport and seeding of the sequencing libraries to the surface of the sequencing flow cell in relative close proximity of a footprint of the corresponding hydrogel bead.
Claim 25 of U.S. Patent No. 11,352,668 recites a method comprising : 
loading degradable hydrogel beads onto a sequencing flow cell under conditions sufficient for capture of the degradable hydrogel beads on a surface of the sequencing flow cell, wherein:
the degradable hydrogel beads contain sequencing libraries prepared from encapsulated genetic material; or the degradable hydrogel beads contain encapsulated genetic material, and the method further comprises preparing sequencing libraries in the captured degradable
hydrogel beads from the genetic material; loading a liquid diffusion barrier comprising oil onto the sequencing flow cell that surrounds the hydrogel beads and fills a void volume between the hydrogel beads and degrading the captured hydrogel beads by heating the flow cell in the presence of the liquid diffusion barrier to substantially inhibit diffusion of the sequencing libraries beyond a diameter of the corresponding hydrogel bead and to allow transport and seeding of the sequencing libraries to the surface of the sequencing flow cell in relative close proximity of a footprint of the corresponding hydrogel bead.
As claim 1 of U.S. Patent No. 11,352,668 recites providing degradable hydrogel beads on a sequencing flow cell  and instant claim 1 recites degradable hydrogel beads on a generic substrate, patented claim 1 anticipates instant claim 1.
As claim 25 of U.S. Patent No. 11,352,668 recites providing degradable hydrogel beads on a sequencing flow cell; loading a liquid diffusion barrier comprising oil onto the sequencing flow cell , and  degrading the captured hydrogel beads by heating the flow cell and instant claim 1 recites degradable hydrogel beads on a generic substrate, a generic liquid diffusion barrier and a generic degradation technique, patented claim 25 anticipates instant claim 1.
As instant claims 16 and 17 require the method of instant claim 1, wherein the substrate is a flow cell, claims 1 and 25 of U.S. Patent No. 11,352,668 encompass the limitations of instant claims 1, 16 and 17. Therefore, patented claims 1 and 25 also anticipate instant claims 16 and 17.
 Regarding instant claims 2-15:
Instant claims 2-15 recite very similar limitations to claims 1-25 of U.S. Patent No. 11,352,668, especially patented claims 7-21. Therefore, instant claims 2-15 are rendered obvious by claims 1-25 of U.S. Patent No. 11,352,668.



Free of the Prior Art
Claims 1-17 are free of the prior art. 
The closest art, Fan et al. (WO2016118915; cited as item “T**”  on pg. 4,  IDS filed 13 April 2022), teach methods are known in the art comprising providing a viscous flow cell buffer comprising additives that adjust the viscosity, such as PEG, in order to reduce the rate of diffusion of substances of interest beyond the perimeter of an individual feature of the flow cell array (e.g. Entire Fan reference and especially  para 0275,pg. 69).
However, the prior art does not teach or fairly suggest the claimed combination of steps comprising degrading captured hydrogel beads in the presence of a liquid diffusion barrier to substantially inhibit diffusion of the sequencing libraries beyond a diameter of the
corresponding hydrogel bead and to allow transport and seeding of the sequencing libraries to the surface of the sequencing flow cell in relative close proximity of a footprint of the corresponding hydrogel bead as recited by the claimed method.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7am-7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAHANA S KAUP/Primary Examiner, Art Unit 1675